The opinion of the court was delivered by
Graves, J.:
This is an action for rent. The controversy arises over the interpretation of the lease. The abstract does not give a copy of the instrument and we *512can only judge of it by the description given by counsel in their briefs. The lease is in the ordinary form of a lease for one year, ending upon July 1, 1906. It then provides for the future as follows:
“It is also agreed by party of the first part that party of the second part may, at their option, continue this lease to July 1, 1908, by paying thirty three and one third (33 %) dollars on the first day of every month during its continuation.”
The lessee occupied the premises for the one year. He afterward occupied it by exercising his option and the payment of rent as stipulated in the lease for about eighteen months, and then abandoned the premises and ceased payment. The landlord brought this action to recover the rent at thirty-three and one-third dollars a month for the unexpired term, to July 1, 1908, and recovered. The lessee appeals, contending that the option expired upon the first day of each month, if not exercised. The lessor, however, claims that at the expiration of the one year the option was one to continue the lease in force for the term of two years, or until July 1, 1908, and not for one month only, and that one .payment of the monthly rent was a sufficient exercise of the option and twenty-four unnecessary. No authorities directly in point have been cited. We think, however, that the interpretation of the court is correct. (18 A. & E. Encycl. of L. 687, 690.) The judgment is affirmed.